Case 4:20-cv-05640-YGR Document 596-2 Filed 05/06/21 Page 1 of 5




       Exhibit A
  Case 4:20-cv-05640-YGR Document 596-2 Filed 05/06/21 Page 2 of 5




                               Exhibit A


Ex. No./   Page(s)                Reason for Sealing
Dep. Tr.
DX-3294    EPIC_03354542-43       Non-public document setting forth confidential third-
                                  party financial information.
DX-3301    EPIC_02029657          Non-public document setting forth confidential third-
                                  party financial information.
DX-3310    EPIC_04058761          Detailed non-public information about unannounced
                                  future projects with third parties.
DX-3376    Entire document        Detailed non-public pricing and terms of commercial
                                  agreements with third parties.
DX-3399    EPIC_00126967-68,      Detailed non-public information about unannounced
           EPIC_00127007-08,      future projects with third parties.
           EPIC_00127011-16,
           EPIC_00127027,
           EPIC_00127030,
           EPIC_00127061,
           EPIC_00127065-66,
           EPIC_00127070-71,
           EPIC_00127084,
           EPIC_00127090,
           EPIC_00127093,
           EPIC_00127096,
           EPIC_00127098 &
           EPIC_00127117
DX-3461    EPIC_00019303,         Detailed non-public pricing and terms of commercial
           EPIC_00019305-09,      agreements with third parties.
           EPIC_00019311,
           EPIC_00019313,
           EPIC_00019315 &
           EPIC_00019318
DX-3608    EPIC_04537100          Non-public document setting forth confidential third-
                                  party financial information.
DX-3619    EPIC_03356505-06       Detailed non-public pricing and terms of commercial
                                  agreements with third parties.
DX-3631    Entire document        Detailed non-public pricing and terms of commercial
                                  agreements with third parties.
DX-3753    EPIC_00127261-63,      Non-public document setting forth confidential third-
           EPIC_00127271-72,      party financial information. Detailed non-public
           EPIC_00127274 &        pricing and terms of commercial agreements with
           EPIC_00127276          third parties.
DX-3818    EPIC_03028500-01       Non-public document setting forth confidential third-
                                  party financial information.
  Case 4:20-cv-05640-YGR Document 596-2 Filed 05/06/21 Page 3 of 5

                                                                             2


DX-3838   EPIC_00546368          Non-public and sensitive business information about
                                 future collaboration project with third parties.
DX-3947   Entire document        Detailed non-public pricing and terms of commercial
                                 agreements with third parties.
DX-3955   EPIC_00127304-06,      Non-public and sensitive business information about
          EPIC_127308-12,        unannounced future projects with third parties. Non-
          EPIC_127314-15&        public document setting forth confidential third-party
          EPIC_127321            financial information.
DX-3993   EPIC_00127235,         Non-public document setting forth confidential third-
          EPIC_00127241,         party financial information.
          EPIC_00127245,
          EPIC_00127248-50 &
          EPIC_00127257
DX-4059   Entire document        Agreement with a third-party, which discloses
                                 competitively sensitive terms and conditions.
DX-4085   EPIC_04028155-57 &     Non-public document setting forth confidential third-
          EPIC_04028158-61       party financial information. Non-public and sensitive
                                 third-party business information about unannounced
                                 future projects.
DX-4100   Entire document        Non-public and sensitive business information about
                                 unannounced future project with third parties.
DX-4133   EPIC_00127933 &        Non-public document setting forth confidential third-
          EPIC_00127943-44       party financial information.
DX-4153   Entire document        Non-public and sensitive business information about
                                 unannounced future project with third parties.
DX-4363   Entire document        Agreement with a third-party, which discloses
                                 competitively sensitive terms and conditions.
DX-4365   Entire document        Non-public document setting forth confidential third-
                                 party financial information.
DX-4485   EPIC_00007623          Non-public document setting forth confidential third-
                                 party financial information.
DX-4531   EPIC_00011435          Non-public document setting forth confidential third-
                                 party financial information.
DX-4544   EPIC_04541992          Detailed non-public pricing and terms of commercial
                                 agreements with third parties. Non-public document
                                 setting forth confidential third-party financial
                                 information.
DX-4606   EPIC_00007620          Detailed non-public pricing and terms of commercial
                                 agreements with third parties. Non-public document
                                 setting forth confidential third-party financial
                                 information.
DX-4633   EPIC_00126286-87       Detailed non-public pricing and terms of commercial
                                 agreements with third parties. Non-public document
                                 setting forth confidential third-party financial
                                 information.
  Case 4:20-cv-05640-YGR Document 596-2 Filed 05/06/21 Page 4 of 5

                                                                             3


DX-5493   EPIC_00089598          Detailed non-public pricing and terms of commercial
                                 agreements with third parties. Non-public document
                                 setting forth confidential third-party financial
                                 information.
PX-2423   EPIC_00012333 &        Detailed non-public pricing and terms of commercial
          EPIC_00012339          agreements with third parties. Non-public document
                                 setting forth confidential third-party financial
                                 information.
PX-2424   EPIC_00016482-84 &     Detailed non-public pricing and terms of commercial
          EPIC_00016499          agreements with third parties. Non-public document
                                 setting forth confidential third-party financial
                                 information.
PX-2426   EPIC_00021743 &        Detailed non-public pricing and terms of commercial
          EPIC_00021749          agreements with third parties. Non-public document
                                 setting forth confidential third-party financial
                                 information.
PX-2438   EPIC_00086819          Detailed non-public pricing and terms of commercial
                                 agreements with third parties. Non-public document
                                 setting forth confidential third-party financial
                                 information.
PX-2439   EPIC_00087876 &        Detailed non-public pricing and terms of commercial
          EPIC_00087882          agreements with third parties. Non-public document
                                 setting forth confidential third-party financial
                                 information.
PX-2442   EPIC_00126824,         Detailed non-public pricing and terms of commercial
          EPIC_00126829-32 &     agreements with third parties. Non-public document
          EPIC_00126834-37       setting forth confidential third-party financial
                                 information.
PX-2451   Entire document        Non-public document setting forth confidential third-
                                 party financial information. Detailed non-public
                                 pricing and terms of commercial agreements with
                                 third parties.
PX-2455   EPIC_02019148,         Detailed non-public pricing and terms of commercial
          EPIC_02019150          agreements with third parties. Non-public document
                                 setting forth confidential third-party financial
                                 information.
PX-2456   EPIC_02030347,         Detailed non-public pricing and terms of commercial
          EPIC_02030355 &        agreements with third parties. Non-public document
          EPIC_02030363          setting forth confidential third-party financial
                                 information.
PX-2462   EPIC_03342926,         Detailed non-public pricing and terms of commercial
          EPIC_03342932,         agreements with third parties. Non-public document
          EPIC_03342966,         setting forth confidential third-party financial
          EPIC_03342930,         information.
          EPIC_03342973 &
          EPIC_03342974
  Case 4:20-cv-05640-YGR Document 596-2 Filed 05/06/21 Page 5 of 5

                                                                              4


PX-2463      EPIC_03349864,       Detailed non-public pricing and terms of commercial
             EPIC_03349870 &      agreements with third parties. Non-public document
             EPIC_03349875        setting forth confidential third-party financial
                                  information.
PX-2464      EPIC_03355982-83 &   Detailed non-public pricing and terms of commercial
             EPIC_03355994-95     agreements with third parties. Non-public document
                                  setting forth confidential third-party financial
                                  information.
PX-2465      EPIC_03682186,       Non-public document setting forth confidential third-
             EPIC_03682192 &      party financial information.
             EPIC_03682211
PX-2466      EPIC_03694106,       Non-public document setting forth confidential third-
             EPIC_03694111 &      party financial information.
             EPIC_03694116
PX-2469      EPIC_03967175-76,    Detailed non-public pricing and terms of commercial
             EPIC_03967198,       agreements with third parties. Non-public and
             EPIC_03967200 &      sensitive third-party business information about
             EPIC_03967223        unannounced future projects.
PX-2473      EPIC_04044751,       Non-public document setting forth confidential third-
             EPIC_04044752,       party financial information.
             EPIC_04044781 &
             EPIC_04044827
Allison      96:1-97:25           Non-public document setting forth confidential third-
Dep. Tr.                          party financial information.
Weissinger   236:4-20, 242:9-23   Detailed non-public pricing and terms of commercial
Dep. Tr.                          agreements with third parties. Non-public and
                                  sensitive information about future collaboration
                                  project with third parties.
